Citation Nr: 0904424	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-31 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder, claimed as due to a left knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to June 
1959.

This matter came to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  In April 2007, the 
veteran testified at a Board hearing; the transcript is of 
record.  In July 2007, this matter was remanded for further 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Left knee disability was not noted on February 1958 
enlistment examination. 

2.  The evidence clearly and unmistakably demonstrates that 
the veteran's left knee disability preexisted service.  

3.  The evidence clearly and unmistakably demonstrates that 
the veteran's left knee disability did not increase in 
severity during service beyond the natural progress of the 
underlying disorder. 

4.  Right knee disability is not related to a service-
connected disability.





CONCLUSIONS OF LAW

1.  The presumption of soundness has been rebutted.  38 
U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-03 (July 16, 2003).  

2.  Left knee disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  Right knee disability is not proximately due to or caused 
by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in August 2003.  
Thereafter, another VCAA letter was issued in November 2005.  
The letters predated the March 2006 rating decision.  See id.  
Subsequent to the July 2007 Remand, the veteran was issued 
another VCAA letter in July 2008.  Collectively, the VCAA 
letters notified the veteran of what information and evidence 
is needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
Collectively, the VCAA letters have clearly advised the 
veteran of the evidence necessary to substantiate his claims. 

In May 2006 and July 2008, the veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service treatment records, post-service medical 
records, and Social Security Administration (SSA) records.  
There is no indication of relevant, outstanding records which 
would support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains a VA examination performed in August 2008.  
The examination report obtained is thorough and contains 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.



I.  Factual Background

An examination performed for enlistment purposes in February 
1958, reflects that his 'lower extremities' were clinically 
evaluated as normal.  The examiner stated 'None' with regard 
to any defects or diagnoses.  On a Report of Medical History 
completed by the veteran in February 1958 for enlistment 
purposes, he checked the 'No' box with regard to '"trick" 
or locked knee.'  Service treatment records contain a 'Sick 
Call Treatment Record' which reflects that in March 1958, 
less than two weeks after entry into service, the veteran 
complained of knee trouble.  Physical examination was 
negative, and the veteran denied a history of injury.  Four 
day later, the veteran again complained of knee trouble, and 
the physical examination was negative.  Eleven days later, 
the veteran complained of a sore left knee.  He gave a 
history of a left knee injury two years prior, and reported 
that he had fallen on the same knee two days prior.  He 
reported pain since the last injury.  A physical examination 
was negative, and a bandage was applied.  Service treatment 
records reflect that in February 1959, the veteran sought 
treatment related to the left knee.  Thereafter, it was noted 
that prior to entry into service he had injured his left knee 
while playing football.  Specifically, he fell striking his 
left knee on a brick.  At that time, he noted moderate pain 
with the development of swelling and difficult motion.  Since 
that time, he reported that whenever he gets in a squatting 
position, a popping sound is noted with a grinding, painful 
sensation on arising in the left knee.  He denied any 
locking.  The pain was described as peripatellar in nature 
with no radiation.  Examination in February 1959 revealed no 
marked ligamentous instability but there was definite 
crepitation on passive hyperflexion.  He sought consultation 
with the orthopaedic clinic, and the diagnosis was 
derangement, internal, knee, damage to semilunar cartilage, 
and surgery was recommended.  In May 1959, the veteran was 
admitted to the sick list with a diagnosis of chondromalacia, 
left knee.  With regard to examination of the left knee, 
there was noted to be stability of the medial and lateral 
collateral ligaments.  The anterior and posterior cruciate 
ligaments were intact.  There was good quadriceps strength.  
There was noted to be a severe 4-plus chondromalacia on the 
left.  On hyperflexion and twisting of the left knee a 
snapping could be elicited; however, a similar noise could be 
produced by the same maneuver in the right knee without pain.  
It was determined that the veteran had severe chondromalacia 
of the left knee.  In view of his previous hospitalizations 
in which he had been treated by conservative methods 
consisting of quadriceps exercises and injections with no 
relief of symptoms, these were not repeated at that time.  No 
treatment was given during his course of hospitalization.  It 
was noted that the veteran has continuous pain in the left 
knee aggravated by bending of the knee.  He is unable to 
climb ladders or walk or run for even short periods without 
considerable pain.  He has been unable to perform his duties 
on several occasions because of this pain.  He has had 
conservative therapy with no relief or symptoms.  The Medical 
Board determined that the veteran was unfit for further duty 
by reason of chondromalacia, left knee, and concluded that 
this physical disability was not incurred or aggravated by a 
period of active service.  The veteran was informed of the 
Medical Board's decision and declined to submit a rebuttal 
statement.  

In January 1968, the veteran reenlisted in the Naval 
Reserves.  On a Report of Medical History completed by the 
veteran for reenlistment purposes, he checked the 'Yes' box 
for '"trick" or locked knee,' and reported undergoing left 
knee surgery in January 1961.  The examiner noted that it was 
not considered disabling.  A January 1968 examination 
performed for reenlistment purposes reflects that the 'lower 
extremities' were clinically evaluated as normal.  Private 
correspondence dated in February 1968 from C.J.R., M.D., 
states that the veteran's knee had full range of motion and 
stability and strength of the left knee.  There was no 
grinding or trouble, and the veteran reported being able to 
run, jump, and perform a full knee bend, though not a one 
legged knee bend.  He appeared to have normal function with 
the leg, and no medical limitations were extended for the 
leg. 

An April 1970 post-service medical report reflects that in 
January 1961, the veteran underwent surgery to the left knee, 
which showed slight chondromalacia of the patella with 
hypertrophied synovial tags, which were removed.  He healed 
well without complications.  He was seen in February 1969, 
with a good knee function, no limitation or disability.  

An October 1970 VA examination report reflects complaints of 
recurrent knee pains.  Upon physical examination, the 
examiner diagnosed chondromalacia patellae bilaterally and 
osteo-chondromalacia, both knee joints.  

Correspondence dated in April 2007 from H.F.S, M.D. states 
that the veteran was evaluated in April 2007 complaining of 
left knee pain and stiffness.  He reported a history of an 
injury that occurred in 1959 while in the Navy.  He reported 
that he was aboard a ship and fell, striking his left knee.  
He was evaluated.  The examiner referred to a note that 
indicated that he had chondromalacia grade IV of the left 
knee with internal derangement with possible injury to the 
semilunar cartilage.  On April 2007 clinical examination, he 
had a medial arthrotomy scar, and tenderness with crepitation 
at the patellofemoral joint.  X-rays revealed sclerosis of 
the medial tibial plateau and osteophyte formation at the 
patellofemoral joint.  The examiner stated a current 
impression of osteoarthritis of the left knee, most likely 
initiated by his injury in 1959 which subsequently led to 
left knee arthrotomy.

In August 2008, the veteran underwent a VA examination.  The 
examiner conducted a review of the claims folder, noting the 
normal induction examination.  The examiner acknowledged the 
March 1958 fall and normal physical examination, the February 
1959 complaints, and the veteran's report of a football 
injury prior to service.  At the examination, the veteran 
complained of a 47 year history of left knee pain, and 
reported undergoing open left knee surgery in 1961.  He 
reported that he has always favored the right knee and has 
difficulty squatting.  The examiner acknowledged Dr. H.F.S.'s 
opinion; however, noted that such opinion did not reference 
the pre-military service injury.  Upon physical examination, 
the examiner diagnosed bilateral knee degenerative joint 
disease.  The examiner opined that the veteran's left knee 
condition is less likely than not related to events that 
occurred in military service.  The examiner explained that 
the onset of the veteran's left knee problems began prior to 
service, and the examiner could not speculate as to baseline 
manifestations.  The examiner could not speculate as to 
whether the veteran's condition increased in severity as part 
of a natural progression without resorting to speculation.  
The examiner noted that the claims folder does not indicate 
an in-service traumatic event of the left knee and, as a 
consequence, the examiner was unable to identify any 
aggravation of his left knee condition.



II.  Laws and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132.  

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, summarized the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
veteran's disability was both preexisting 
and not aggravated by service.  The 
government may show a lack of aggravation 
by establishing that there was no 
increase in disability during service or 
that any "increase in disability [was] 
due to the natural progress of the" 
preexisting condition.  38 U.S.C.A. § 
1153.  If this burden is met, then the 
veteran is not entitled to service-
connected benefits.  However, if the 
government fails to rebut the presumption 
of soundness under section 1111, the 
veteran's claim is one for service 
connection.  This means that no deduction 
for the degree of disability existing at 
the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 
3.322.

On the other hand, if a preexisting 
disorder is noted upon entry into 
service, the veteran cannot bring a claim 
for service connection for that disorder, 
but the veteran may bring a claim for 
service-connected aggravation of that 
disorder.  In that case section 1153 
applies and the burden falls on the 
veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of 
aggravation under section 1153 arises, 
the burden shifts to the government to 
show a lack of aggravation by 
establishing "that the increase in 
disability is due to the natural progress 
of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.

Wagner, 370 F. 3d at 1096.

III.  Analysis

The veteran is presumed under the law to have been in sound 
condition when he entered active duty in February 1958.  The 
veteran's enlistment examination did not note any 
disabilities, to include a left knee disability.  Thus, the 
veteran's left knee disability disorder was not "noted" on 
entrance.  Consequently, the veteran is presumed to have 
entered service in sound condition as it pertains to his left 
knee.  38 U.S.C.A. § 1111.  

The Board, however, has carefully reviewed the evidence of 
record, and finds that his left knee disability clearly and 
unmistakably existed prior to entrance into service.  The 
Court has held that, as a matter of law, the presumption of 
soundness is rebutted by clear and unmistakable evidence 
consisting of a veteran's own admission of a pre-service 
history of medical problems during in-service clinical 
examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  
As detailed, less than two weeks after entry into service, 
the veteran complained of left knee problems.  While he 
initially denied a prior left knee history, approximately two 
weeks later, the veteran again complained of left knee 
problems, and reported a left knee injury two years prior.  
Thereafter, service treatment records reflect the veteran's 
report that he injured his knee playing football, and since 
that time had experienced a grinding, painful sensation on 
arising in the left knee.  Thus, the veteran conceded that 
prior to service he had sustained a left knee injury.  As 
such, this constitutes clear and unmistakable evidence that 
the disability pre-existed service.

Nevertheless, the Board must also consider whether there is 
clear and unmistakable evidence that the veteran's disorder 
was not aggravated by service.  

As detailed, in support of the veteran's claim, the evidence 
of record contains an opinion from H.F.S., M.D., reflecting 
the veteran's report that he injured his knee in 1959 during 
service, and the opinion that the veteran's current 
osteoarthritis of the left knee was most likely initiated by 
his injury in 1959 which subsequently led to left knee 
arthrotomy.  Such opinion, however, is entitled to limited 
probative weight as it is clear that the examiner did not 
have the benefit of review of the veteran's claims folder 
(see Prejean v. West, 13 Vet. App. 444, 448-9 (2000)), and is 
strictly based on the unsubstantiated assertions of the 
veteran.  The Board is not bound to accept medical opinions 
that are based on history supplied by the veteran, where that 
history is unsupported by the evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Initially, 
the service treatment records do not reflect a left knee 
injury sustained during service in 1959.  While he reported 
falling in March 1958, a physical examination was normal.  A 
fall in 1959 is not documented in the service treatment 
records.  Moreover, the veteran failed to inform Dr. H.F.S. 
of the injury that was sustained approximately two years 
prior to entry into service, and the resulting 
symptomatology.  Finally, the veteran failed to inform Dr. 
H.F.S. of the Medical Board's finding that the left knee 
disability was not incurred during service and was not 
aggravated during service.  Thus, Dr. H.F.S.'s opinion cannot 
provide the basis for a finding of aggravation of a pre-
existing disability.

In consideration of the contemporaneous findings of the May 
1959 Medical Board, and VA opinion of record, the Board finds 
that there is clear and unmistakable evidence that there was 
no increase in severity during service beyond the natural 
progress of the underlying medical disorder.  The May 1959 
Medical Board proceeding during service was based on 
contemporaneous examination as well as review of the medical 
history up to that time.  The Board believes that the opinion 
of the military medical personnel that there was no 
aggravation is entitled to considerable weight.  Likewise, at 
that time, the veteran was informed of Medical Board's 
decision, and declined to offer a rebuttal statement.  The 
Board believes that when viewed together, the Medical Board 
report and the August 2008 opinion of the VA examiner 
constitute clear and unmistakable evidence that there was no 
increase in severity during service beyond the natural 
progress of the disorder.  The August 2008 VA examiner had 
the benefit of examining the veteran, taking a detailed 
history, and reviewing the claims file.  While the VA 
examiner was unable to offer an opinion without resorting to 
speculation as to whether the veteran's left knee disability 
increased in severity as part of the natural progression, the 
examiner was unable to identify any aggravation of his knee 
condition based on a lack of any evidence of an in-service 
traumatic event of the left knee.  Thus, the most competent 
and probative evidence weighs against the claim.  

The Board recognizes the sworn oral testimony provided by the 
veteran during the course of this appeal.  That testimony was 
also reviewed by the VA examiner in 2008 prior to rendering 
an opinion.  In a case such as this, where the ultimate 
question involves the presence of a current disability and 
its nexus to service, the opinion of a medical expert is 
required for resolution (as opposed to lay statements).   
Grottveit v. Brown, 5 Vet. App. 91 (1993)(where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required).  The 
Board is prohibited from substituting its own unsubstantiated 
medical opinions from that of medical experts.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).   

For these reasons the Board finds that the left knee 
disability existed prior to the veteran entering service, the 
disability was not aggravated during service, and the 
presumption of sound condition on entering service has been 
successfully rebutted.  

Right knee disability

The veteran has claimed right knee disability solely as a 
result of his left knee disability.  Due to the finding that 
service connection for left knee disability is not warranted, 
service connection on a secondary basis for right knee 
disability is also not warranted.  See 38 C.F.R. § 3.310. 



ORDER

The appeal is denied as to both issues.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


